

AMENDED WORKING COPY OF
COLUMBIA SPORTSWEAR COMPANY
401(k) EXCESS PLAN


As Amended by Amendments Nos. 1-10


Columbia Sportswear Company
An Oregon Corporation
14375 NW Science Park Drive
Portland, OR 97229-5418


        Columbia Sportswear Company (the Company) establishes this 401(k) Excess
Plan (the Plan) for a select group of management or highly compensated
employees. The Plan is intended to permit eligible employees to defer amounts in
excess of the amounts that may be deferred under the Columbia Sportswear Company
401(k) Profit Sharing Plan (the Qualified Plan) and receive matching
contributions on certain of those deferrals, if the Company, in its discretion,
makes such contributions. The Plan is intended to be an unfunded, nonqualified
Plan that complies with §409A of the Internal Revenue Code of 1986, as amended,
(the Code) and related regulations and the related trust is intended to comply
with the rules regarding grantor trusts.


    1.    Relevant Dates; Adoption by Affiliates


        1.1    This Plan shall be effective April 1, 2008.


        1.2    The Plan Year shall be the calendar year, except that the first
Plan Year shall be a short year beginning on the effective date in 1.1 above and
ending December 31, 2008.


        1.3    The Company adopts this Plan for eligible employees of the
Company or any affiliate, other than an affiliate excluded from the Plan by the
Company.


    1.3-1    “Affiliate” means a corporation, person or other entity that is a
member, with an Employer, of a controlled group under §414(b) of the Code, a
group of trades or businesses under common control under §414(c) of the Code, an
affiliated service group under §414(m) of the Code or a group that is designated
a controlled group pursuant to §414(o) of the Code.


    1.3-2    “Employer” means the Company and any non-excluded affiliate.


        1.4    Transfer of employment from one affiliate to another shall not
cause a separation from service.


        1.5    If an employee is employed by two or more affiliates at the same
time, the following shall apply:


Page 1 of 15 – Amended Working Copy of Columbia Sportswear Company 401(k) Excess
Plan

--------------------------------------------------------------------------------



    1.5-1    The employee may elect contributions out of compensation from each
Employer but may not elect contributions out of compensation from an excluded
affiliate.


    1.5-2    The employee shall be eligible to receive matching contributions
from each Employer based on elective contributions and compensation from each.


        1.6    The Company shall establish the effective date of adoption of
this Plan by non-excluded affiliates and any special provisions that are to be
applicable only to employees of a particular affiliate. The Company may exclude
an affiliate from this Plan at any time, regardless of whether the affiliate was
previously a non-excluded affiliate.


    2.    Administration


        2.1    The Plan shall be administered by the Chief Human Resources
Officer of the Company (the Administrator). The Administrator shall interpret
the Plan, decide any questions about the rights of participants and their
beneficiaries and in general administer the Plan; provided however, that the
Claims Committee shall have the authority to interpret Sections 6.1 and 9 of the
Plan and decide any questions about the rights of participants and their
beneficiaries under Sections 6.1 and 9 of the Plan. Unless the Plan provides
otherwise or the Administrator otherwise interprets the Plan, terms used in this
Plan and also in the Qualified Plan shall have the same meaning. The ‘Claims
Committee’ under this Plan shall consist of the Chief Human Resources Officer,
one additional member of the 401(k) Committee and one member of the Compensation
Committee of the Board of Directors.


2.2    The Administrator may delegate all or part of the administrative duties
to one or more agents (the Agents). The Administrator and the Claims Committee
may retain advisors for assistance. The Administrator and the Claims Committee
may consult with and rely upon the advice of counsel, who may be counsel for an
Employer. Any decision by the Administrator, the Claims Committee or the Agents
within the decisionmaker’s authority shall be final and bind all parties. The
Administrator and the Claims Committee shall have absolute discretion to
administer and interpret the Plan with respect to the portion of the Plan over
which each has authority and carry out their duties pursuant to this Plan.


        2.3    The Administrator shall be the plan administrator under federal
laws and regulations applicable to plan administration and shall comply with
such laws and regulations, except that the Claims Committee shall be the plan
administrator under federal laws and regulations applicable to plan
administration and shall comply with such laws and regulations for its
responsibilities under Sections 6.1 and 9 of the Plan. The Administrator shall
be the agent for service of process at the Company’s address. Any person having
an interest under this Plan may consult the Administrator at any reasonable
time.”


Page 2 of 15 – Amended Working Copy of Columbia Sportswear Company 401(k) Excess
Plan

--------------------------------------------------------------------------------



        2.4    The Administrator may resign by giving ten days’ written notice,
or such shorter notice accepted by the Company. The Company shall fill any
vacancy thus created as soon as practicable.


        2.5    The Administrator or the Agents shall make available at least two
investment vehicles for the Participants’ Deferred Compensation Accounts. The
investment of each Participant’s Deferred Compensation Account will be governed
by the election procedure in 4.6 below. Amounts deferred, and gains or losses on
such amounts, shall be credited to each Participant’s Deferred Compensation
Account on dates determined by the Administrator or the Agents, but not less
frequently than annually. The Administrator or Agents may permit Participants to
designate different allocations for all prior deferred amounts and future
deferrals.


    3.    Eligibility


        3.1    The Administrator shall designate the employees who may
participate in the Plan for a Plan Year from among those employees of the
Employers who are eligible for designation. In general, an employee shall not be
eligible for a year unless the employee’s base compensation for the year is
expected to be at least $225,000, as adjusted by the Administrator, determined
as of the later of the preceding November 1 or the employee’s date of hire by
the Employer. Each employee the Administrator has designated for participation
and each current or former employee with a Deferred Compensation Account shall
be known as a Participant.


        3.2    Participation shall begin on the later of the effective date of
the Administrator’s designation or the date the Administrator or the Agents give
notice to the employee of his or her eligibility.


        3.3    Participation in the Plan will be on a Plan-Year-by-Plan-Year
basis, and participation for any Plan Year will not, of itself, entitle a
Participant to participate for any other Plan Year. If a Participant ceases to
be eligible to participate in the Plan but remains an employee of the Employer,
the loss of eligibility shall not be treated as a separation from service and
the Participant’s Deferred Compensation Account shall be paid as specified in
the Participant’s Deferred Compensation Agreements, subject to Section 6.


    4.    Compensation Deferral


        4.1    Each employee designated for participation may elect to defer
part of what would otherwise be Compensation for a Plan Year.


    4.1-2    The minimum deferral is $1,000. The maximum deferral is 70% of
Compensation. Deferrals must be in multiples of $100 or a stated percentage of
Compensation.


    4.1-3    “Compensation” for purposes of this Plan has the same meaning as
the term “Earnings” in the Qualified Plan, except that (a) the limitation in
Code §401(a)(17), currently set out in paragraph 1.1.33(c) of the Qualified
Plan, on
Page 3 of 15 – Amended Working Copy of Columbia Sportswear Company 401(k) Excess
Plan

--------------------------------------------------------------------------------



Earnings counted shall not apply under this Plan; and (b) “Compensation” shall
include any amounts deferred by an employee under this Plan pursuant to the
employee’s election in a Deferred Compensation Agreement. If the definition of
Earnings in the Qualified Plan is modified, this Plan’s definition of
Compensation shall be modified to correspond, except to the extent this Plan
explicitly provides otherwise.


    4.1-4    A Participant may make a separate election for each of the elements
comprising the Participant’s Compensation. Deferrals from base salary shall be
withheld in substantially equal amounts from the base salary otherwise payable
for the Plan Year for which the deferral is made. Deferrals from bonuses or
incentive payments and supplemental compensation shall be withheld from the
bonus or incentive payment and supplemental payments otherwise payable for the
Plan Year for which the deferral is made.


    4.1-5    The election shall be made in a Deferred Compensation Agreement
(Agreement) on a form acceptable to the Administrator or the Agents. Each Plan
Year deferral will be covered by a separate Agreement.


        4.2    Subject to 4.3 and the following rules, elections to defer shall
be made by the date established by the Administrator or the Agents, which shall
not be later than the December 31 prior to the beginning of the Plan Year in
which the Compensation shall be earned.


    4.2-1    For bonuses or incentive payments described in 4.2-2, the election
shall be made no later than six months before the end of the performance period.


    4.2-2    The rule contained in 4.2-1 shall apply only to payments contingent
upon the satisfaction of preestablished organizational or individual performance
criteria relating to a performance period of at least 12 consecutive months and
only to a Participant who performed services for the Employer continuously from
the later of the start of the incentive period or the date that Participant’s
performance criteria are established through the date of the election.


    4.2-3    Subject to Section 6, any election shall be irrevocable with
respect to that Plan Year. If no election is timely made, all Compensation shall
be paid on a regular basis during the Plan Year.


    4.2-4    For the first Plan Year, the election to defer shall be made by
February 29, 2008, unless the Administrator or Agents set an earlier or later
deadline, but not later than April 30, 2008.


        4.3    An employee who becomes a Participant during a Plan Year may make
an election to defer within 30 days of the date the employee becomes eligible
pursuant to 3.2 above.


Page 4 of 15 – Amended Working Copy of Columbia Sportswear Company 401(k) Excess
Plan

--------------------------------------------------------------------------------



    4.3-1    The Agreement must be completed and returned to the Administrator
on or before such date as the Administrator or the Agents specify, and in any
event before the first day of the period to which the election applies.


    4.3-2    No election may be made with respect to bonuses or incentive
payments for a year if the Participant becomes eligible after June 30 of the
year.


        4.4    Each year, the Employer may, in its discretion, credit to each
Participant’s Deferred Compensation Account a matching amount pursuant to the
following rules.


    4.4-1    A participant’s matching credit, if any, for a year under this Plan
shall be equal to the lesser of (a) or (b) below, minus the participant’s share
of the FICA tax due on the lesser of the amount determined in (a) or (b) below:


    (a)    The remainder of the following equation:


    (1)    100% of the Participant’s combined deferrals under this Plan (as
defined in 4.4-5) and the Qualified Plan for the year, up to 4% of the
Participant’s Compensation under 4.1-3 for the year; plus


    (2)    50% of the Participant’s combined deferrals under this Plan (as
defined in 4.4-5) and the Qualified Plan for the year that exceed 4% but do not
exceed 6% of the Participant’s Compensation under 4.1-3 for the year; minus


    (3)    The matching contribution the Participant would have been eligible to
receive under the Qualified Plan for the year if the Participant had made the
maximum permitted elective deferral to the Qualified Plan; or


    (b)    100% of the Participant’s deferrals for the year under this Plan (as
defined in 4.4-5) alone. This includes, but is not limited to, the effect that a
Participant who elects no deferrals to this Plan for a year will receive no
matching credit for the year, regardless of the Participant’s deferrals under
the Qualified Plan.


    4.4-2    The matching credit, if any, for a year shall be made only for
Participants employed by an Employer on the last day of the Plan Year, unless
the Participant’s employment ended during the Plan Year due to the Participant’s
death or Total Disability or retirement at Normal Retirement Date under the
Qualified Plan. Any matching credit shall be fully vested when made.


    4.4-3    The matching credit shall be made in the time and form determined
by the Administrator. In general, the credit shall be made at or after the end
of the
Page 5 of 15 – Amended Working Copy of Columbia Sportswear Company 401(k) Excess
Plan

--------------------------------------------------------------------------------



Plan Year, regardless of whether matching contributions to the Qualified Plan
are made during the Plan Year.


    4.4-4    All of the percentages in 4.4-1(a)(1) and (2) shall be modified at
the same time and to the same extent as those figures are modified in the
Qualified Plan.


    4.4-5    For purposes of 4.4-1, “deferrals under this Plan” for a year shall
be the sum of compensation and bonus deferred under this Plan that would
otherwise have been paid in the year. Thus, bonus deferral for a year for this
purpose relates to the bonus earned during a prior year but that would, absent
deferral under this Plan, have been payable during the year for which the
matching credit is made.


        4.5    The Administrator shall maintain a Deferred Compensation Account
(the Account) for each Participant to hold the Participant’s cumulative
deferrals and any Employer matching credits, plus or minus any investment gains
and losses, and minus any Plan expenses and any payments made to the Participant
in accordance with the provisions of Sections 5 and 6 of the Plan. Participants’
Accounts shall be held in a grantor trust established between the Company and a
Trustee.


        4.6    Participants shall select an investment vehicle for their
Accounts with the initial Agreement and may change such selection effective the
first day of each calendar quarter, or at such other times as the Administrator
or the Agents permit, on advance written notice to the Administrator pursuant to
procedures adopted by the Administrator or Agents. If no election is made, the
Account shall remain in the same investment vehicle as the previous calendar
quarter.


        4.7    The Company may elect to pay any administrative fees or expenses
and may allocate the cost among the Employers. Otherwise, the expenses and fees
shall be deducted from Participants’ Accounts. Expenses related to the
individual Account of a Participant or Beneficiary may be charged directly to
that Account.


    5.    Payment from Accounts


        5.1    Subject to Sections 6 and 7, a Participant’s Payment Date shall
be one of the following, as selected by the Participant pursuant to 5.3 below:


    5.1-1    A date specified in the Agreement that is at least one year after
the effective date of the Agreement but not later than the date the Participant
would reach age 70. For example, a December 2008 election deferring compensation
to be earned in 2009 could provide for payment on January 1, 2010.


    5.1-2    The date that is six months after the date the Participant
separates from service, for any reason, with the Company and Affiliates as
defined in 1.3-1, regardless of whether the Participant serves as a director of
the Company or an
Page 6 of 15 – Amended Working Copy of Columbia Sportswear Company 401(k) Excess
Plan

--------------------------------------------------------------------------------



Affiliate. For example, if a Participant were to elect in December 2008 to defer
compensation to be earned in 2009 until six months after separation from service
and then separates from service on May 1, 2010, the Payment Date under this Plan
with respect to that deferral would be November 1, 2010.


    5.1-3    The later of the date that is six months after the date the
Participant separates from service with the Company and all Affiliates as
defined in 1.3-1, regardless of whether the Participant continues to serve as a
director of the Company or an Affiliate, or the date the Participant reaches an
age up to 70 specified in the Agreement. For example, if, in the situation
described in 5.1-2, the Participant had elected to defer until the later of six
months after separation from service or attainment of age 65, and reached age 65
on April 1, 2015, the Payment Date under this Plan would be April 1, 2015.


        5.2    A Participant’s vested Account shall be paid in one of the
following ways as selected by the Participant subject to 5.3 below:


    5.2-1    In a lump sum within 30 days after the Payment Date under 5.1.


    5.2-2    In a lump sum within 30 days after the January 1 following the
Payment Date selected pursuant to 5.1 above.


    5.2-3    In annual installments under 5.4 over a period of up to ten years,
starting as soon as practicable after the January 1 following the Payment Date
selected pursuant to 5.1 above.


        5.3    Subject to Section 6 and the following rules, the Participant
shall specify in the Agreement the Payment Date pursuant to 5.1 and the payment
form pursuant to 5.2 above.


    5.3-1    The selection shall be irrevocable for the portion of the Account
covered by the Agreement.


    5.3-2    If different selections are made in Agreements applicable to
different Plan Years (or in an Agreement for a single Plan Year), the Account
shall be appropriately divided for distribution, subject to 5.3-4.


    5.3-3    If the vested balance of the Participant’s Account is less than
$5,000, or to the extent any of the Account is not covered by a timely, complete
election, payment of any such amount shall be made pursuant to 5.1-2 and 5.2-2.


    5.3-4    No Participant may have more than ten different
time-and-form-of-payment elections in effect at any time. For example, a
five-year deferral with payment in a single sum is one payment election, a
deferral to age 62 with payment in five-year installments is a second election
and a deferral to age 65 with payment in five-year installments is a third
election. Similarly, a deferral in
Page 7 of 15 – Amended Working Copy of Columbia Sportswear Company 401(k) Excess
Plan

--------------------------------------------------------------------------------



the first year of participation for five years with payment in a single sum is a
separate election from a five-year deferral in the second year of participation
with payment in a single sum; if the second-year deferral were for only four
years with payment in a single sum, it would not be a time and form of payment
different from the first year’s election.


        5.4    If the Participant elects payment in installments under 5.2-3,
the payment term must be specified in the Agreement. The installment size shall
be fixed on the Payment Date and on each later January 1 based on the
distributable amount divided by the number of installments remaining. If the
annual payment computed under the preceding sentence is less than $5,000, the
minimum annual payment shall be $5,000, with a corresponding reduction in the
number of annual installments. Installment payments shall be treated as a series
of separate payments for purposes of 6.4 below.


        5.5    The Employer shall withhold from any payments any income taxes or
other amounts as required by law.


        5.6    The Administrator or the Agents may in their discretion direct
that payment be made in one or more of the following ways:


    5.6-1    To a spouse, parent or child of legal age.


    5.6-2    To one having actual custody of the person.


    5.6-3    To a legal guardian or conservator.


    5.6-4    To one furnishing maintenance, support or hospitalization.


    6.    Adjustment of Time and Form of Payment


        6.1    Participants may withdraw all or part of their Accounts because
of Serious Financial Hardship, as determined by the Claims Committee. A payment
due because of a separation from service may not be made less than six months
after the date of separation from service, even upon a showing of Serious
Financial Hardship.


    6.1-1    “Serious Financial Hardship” means a Participant’s immediate and
heavy financial need that cannot be met from other reasonably available
resources and is caused by one or more of the following:


    (a)    Accident or illness involving the Participant, or the Participant’s
spouse or dependent (as defined in §152 of the Code).


    (b)    Loss of the Participant’s property due to casualty.


Page 8 of 15 – Amended Working Copy of Columbia Sportswear Company 401(k) Excess
Plan

--------------------------------------------------------------------------------



    (c)    The need to pay uninsured medical expenses, including prescription
drugs.


    (d)    The need to pay the funeral expenses of a spouse or dependent (as
defined in §152 of the Code).


    (e)    Any other similar extraordinary and unforeseeable circumstances
arising from events beyond the Participant’s control, not including sending a
child to college or purchasing a home.


    6.1-2    The withdrawal shall be limited to the amount reasonably necessary
to meet the Serious Financial Hardship.


    6.1-3    If a Participant is determined by the Claims Committee to have a
Serious Financial Hardship, the Claims Committee has the right to determine if
the Serious Financial Hardship can be resolved by (a) cancellation of
Participant’s deferral election for the Plan Year only, or (b) cancellation of
Participant’s deferral election for the Plan Year and withdrawal of funds.
Cancellation of Participant’s deferral election for the Plan Year shall be
canceled, effective with the pay period starting after the date the Claims
Committee grants the hardship withdrawal application.


    6.1-4    The Administrator or the Agents shall establish procedures for
implementing withdrawals, which shall include requirements for a written
application signed by the Participant and a statement of the facts causing the
Serious Financial Hardship, as well as any other items required by the Claims
Committee, the Administrator or the Agents.


    6.1-5    The withdrawal date shall be fixed by the Administrator or the
Agents, who may require a minimum advance notice and limit the amount, time and
frequency of withdrawals.


        6.2    On application from a Participant, the Administrator, or the
Agents, in their sole discretion, may defer the Payment Date or extend the term
of payment for amounts not already payable, subject to the following rules:


    6.2-1    The application may request deferral or extension with respect to
any or all of the time-and-form-of-payment elections in effect for the
Participant. Only two such applications may be granted for any Participant,
regardless of whether the application previously granted applied to fewer than
all of the Participant’s time-and-form-of-payment elections. The application
shall include the reason the deferral or extension is requested, the changed
circumstances underlying the application and any other information or documents
required by the Administrator or the Agents. The Administrator or Agents may, in
their
Page 9 of 15 – Amended Working Copy of Columbia Sportswear Company 401(k) Excess
Plan

--------------------------------------------------------------------------------



discretion, approve a deferred date for payment that would be later than would
be permitted for an initial Payment Date pursuant to 5.1 above.


    6.2-2    Neither the Administrator nor the Agents shall grant an application
to change a Payment Date selected pursuant to 5.1-1 or one or more of the dates
on which installment payments are scheduled to be made pursuant to 5.2-3 unless
the application is made at least 12 months before each date on which a payment
is scheduled. For example, a Participant who elected to defer a portion of
salary until January 1, 2011, to be paid in a lump sum at that time, would have
to apply before January 1, 2010 to be eligible to change that Payment Date and,
pursuant to 6.2-4, the revised Payment Date could not be earlier than January 1,
2016.


    6.2-3    An application to change a Payment Date selected pursuant to
5.1-2 or 5.1-3 or the date of an installment payment pursuant to 5.2-3 shall not
apply to any amount that would be payable during the 12 months after the date
the Administrator or the Agents receive the application. For example, if a
Participant who elected to defer a portion of salary for payment in five annual
installments starting on January 1 following the date that is six months after
the date of separation from service were to apply in May 2011 to defer the start
of the five annual installments until the January following the fifth
anniversary of separation from service and then separate from service in June
2011, the application would not apply to the payment due January 1, 2012
(because that is less than 12 months after the date of the application), but
could defer one or more of the next four payments, as designated in the
application, subject to the five-year rule in 6.2-4.


    6.2-4    An application shall not be granted to the extent it defers the
Payment Date less than five years. For example, in 6.2-3, the Participant would
either have to defer each installment whose scheduled payment changes for at
least five years from its originally scheduled payment date (so the second
installment payment, originally scheduled for January 1, 2013, would have to be
deferred at least until January 1, 2018 and the third installment payment, if
deferred, could not be paid earlier than January 1, 2019, at least five years
after its originally scheduled date of January 1, 2014). Alternately, if the
Participant wanted a lump sum, it would have to be paid at least five years from
the last scheduled installment payment date (so at least to January 1, 2021,
five years after the last installment payment, which would have been due
January 1, 2016).


    7.    Effect of Death


        7.1    If the Participant dies, any portion of the Account for which the
Payment Date had not been reached before death shall be paid to the
Participant’s Beneficiary, determined pursuant to 7.3, beginning as soon as
practicable after the Participant’s death, as follows:


    7.1-1    If the amount payable to a Beneficiary is less than $5,000, such
amount shall be paid in a lump sum.
Page 10 of 15 – Amended Working Copy of Columbia Sportswear Company 401(k)
Excess Plan

--------------------------------------------------------------------------------





    7.1-2    If 7.1-1 does not apply, payment shall be made in five
substantially equal annual installments, unless a Beneficiary requests
acceleration under Section 6. The first installment shall be paid as soon as
practicable after the Participant’s death and the second installment shall be
paid in January of the year following the year of death; subsequent installments
shall be paid as near as practicable to the anniversary of the second
installment. If the annual payment computed under the preceding sentence is less
than $5,000, the minimum annual payment shall be $5,000, with a corresponding
reduction in the number of annual installments.


        7.2    If the Participant dies, any portion of the Account for which the
Payment Date had been reached before death shall continue to be paid under the
payment schedule in effect at death, unless a Beneficiary requests withdrawal
pursuant to 6.1.


        7.3    “Beneficiary” means the person or persons or other entity or
entities that have been designated by the Participant to receive, after the
Participant’s death, benefits under the Plan in accordance with the terms of the
Plan.


    7.3-1    The designation by the Participant must be on forms prescribed by
the Administrator or the Agents and filed with the Administrator or Agents.
Beneficiary designations may be revoked or changed by filing a new Beneficiary
designation with the Administrator or Agents.


    7.3-2    If more than one designated Beneficiary survives the Participant,
payments shall be made equally to the surviving designated Beneficiaries, unless
otherwise provided in the Beneficiary designation. Participants may designate
primary and secondary Beneficiaries and Beneficiaries by right of
representation.


    7.3-3    If the Participant was married when the designation was made and is
not married to the same spouse at death, the designation shall be void if the
spouse was named as Beneficiary but the designation shall remain valid if a
nonspouse Beneficiary was named.


    7.3-4    Should the Participant fail to designate a Beneficiary, or should
the designated Beneficiary fail to survive the Participant, the Participant’s
Account shall be paid to the Participant’s estate.


    7.3-5    Unless a proper beneficiary designation explicitly states
otherwise, the designation shall apply to the Participant’s entire Account.


    8.    Nature of the Employers’ Obligations


        8.1    This Plan is intended to be and shall be construed as an unfunded
plan. The benefits provided under this Plan shall be a general, unsecured
obligation of each Employer
Page 11 of 15 – Amended Working Copy of Columbia Sportswear Company 401(k)
Excess Plan

--------------------------------------------------------------------------------



with respect to the Participants employed by that Employer, regardless of the
existence of the grantor trust. Neither the Participant nor the Participant’s
Beneficiaries or estate shall have any interest in any assets of an Employer by
virtue of this Plan.


        8.2    The Employers shall set aside assets in a grantor trust to offset
their obligations to pay benefits pursuant to this Plan, but any funds set aside
shall remain subject to the general creditors of the Employers, as provided in
the trust agreement.


    9.    Claims Procedure


        9.1    Any person claiming a benefit or requesting an interpretation, a
ruling or information under this Plan shall present the request in writing to
the Claims Committee, who shall respond in writing as soon as practicable.


        9.2    If the claim or request is denied, the written notice of denial
shall state:


    9.2-1    The reasons for denial, with specific reference to the Plan
provisions on which the denial is based.


    9.2-2    A description of any additional material or information required
and an explanation of why it is necessary.


    9.2-3    An explanation of this claim review procedure, including a
statement of the right to sue, after exhausting this claims procedure.


        9.3    Any person whose claim or request is denied or who has not
received a response within 60 days may request review by notice in writing to
the Administrator. The original decision shall be reviewed by the Administrator,
who may, but shall not be required to, grant the claimant a hearing. On review,
whether or not there is a hearing, the claimant may have representation, examine
and obtain copies of relevant documents and submit issues and comments in
writing.


        9.4    The decision on review shall take into account all comments,
documents and other information submitted by the claimant relating to the claim
and shall normally be made within 60 days. If an extension of time is required
for a hearing or other special circumstances, the claimant shall be so notified
of the special circumstances and the time limit shall be 120 days. The decision
shall be in writing and shall state the reasons and the relevant provisions and
offer reasonable access to documents and other information relevant to the
claim. All decisions on review shall be final and bind all parties concerned.


    10.    Miscellaneous Provisions


        10.1    This Plan may be amended from time to time or terminated by a
written document signed the Chief Executive Officer of the Company, but no such
amendment or termination may accelerate the time of payment of benefits to
Participants beyond what the Code
Page 12 of 15 – Amended Working Copy of Columbia Sportswear Company 401(k)
Excess Plan

--------------------------------------------------------------------------------



permits, except that if the Internal Revenue Service issues a final ruling that
any amounts held under this Plan will be subject to current income tax, the
Administrator may direct payment as soon as practicable to the affected
Participants of the amounts to which the ruling applies.


        10.2    The Chief Executive Officer of the Company may terminate further
deferrals under the Plan for any reason with respect to deferrals for months
beginning after the date of termination of the Plan. In the event of such
cessation of deferrals, all other rights and obligations shall continue until
all Deferred Compensation Accounts have been paid to all Participants under the
terms of the Plan.


        10.3    This Plan shall inure to the benefit of and be binding on the
Employers and their successors and assigns and any corporation into which an
Employer is merged or consolidated, and the Participants and their successors,
heirs and legal representatives.


        10.4    If a Participant terminates employment for any reason during a
Plan Year for which Compensation is to be deferred, the actual deferral
specified in the Participant’s Agreement for the Plan Year shall be adjusted to
equal the actual amounts deferred pursuant to the Agreement before such
termination.


        10.5    Subject to 5.6 above and the following rules, no interest
provide pursuant to the Plan may be assigned, transferred, pledged, sold,
conveyed, or otherwise alienated or encumbered in any way by any Participant or
Beneficiary, and no such interest shall be subject to execution, attachment or
similar process.


    10.5-1    Any attempted sale, conveyance, assignment, pledge or encumbrance
of any interest provided pursuant to the Plan, or the levy or any attachment or
similar process, shall be null and void and without effect.


    10.5-2    Benefits may be paid in accordance with a qualified domestic
relations order (QDRO) as defined in §414(p) of the Code pursuant to procedures
established by the Administrator. Benefits may be paid to an alternate payee
pursuant to a QDRO before payment to the Participant would be permitted.


        10.6    Except as otherwise required or permitted by this Plan or
applicable law, any notice or direction under this Plan shall be in writing and
effective when actually delivered or, if mailed, when deposited postpaid as
first-class mail. Mail shall be directed to the address stated in this Plan or
to such other address as a party specifies by notice to the other parties.


        10.7    Following termination of employment, a Participant shall not be
an employee of an Employer for any purpose and the payments pursuant to Sections
5, 6 or 7 shall not constitute salary or wages. A Participant shall receive such
payments as retirement benefits, not as compensation for performance of any
substantial services.


        10.8    The Plan shall be governed by, and interpreted and enforced in
accordance with, the laws of the State of Oregon, except as preempted by federal
law.
Page 13 of 15 – Amended Working Copy of Columbia Sportswear Company 401(k)
Excess Plan

--------------------------------------------------------------------------------













Original Plan Executed as Follows:        COLUMBIA SPORTSWEAR COMPANY


                        By        s/T. Boyle            


                        Executed:     December 31, 2007        


Amendment No. 1 Executed as Follows:    COLUMBIA SPORTSWEAR COMPANY


                        By        s/T. Boyle            


                        Executed:     April 18, 2011            


Amendment No. 2 Executed as Follows:    COLUMBIA SPORTSWEAR COMPANY


                        By        s/T. Boyle            


                        Executed:     August 28, 2013        


Amendment No. 3 Executed as Follows:    COLUMBIA SPORTSWEAR COMPANY


                        By        s/T. Boyle            


                        Executed:     April 10, 2015            


Amendment No. 4 Executed as Follows:    COLUMBIA SPORTSWEAR COMPANY


                        By        s/T. Boyle            


                        Executed:     November 4, 2015        


Amendment No. 5 Executed as Follows:    COLUMBIA SPORTSWEAR COMPANY


                        By        s/T. Boyle            


                        Executed:     May 4, 2017            


Amendment No. 6 Executed as Follows:    COLUMBIA SPORTSWEAR COMPANY


                        By        s/T. Boyle            


Page 14 of 15 – Amended Working Copy of Columbia Sportswear Company 401(k)
Excess Plan

--------------------------------------------------------------------------------



                        Executed:     July 7, 2017            


Amendment No. 7 Executed as Follows:    COLUMBIA SPORTSWEAR COMPANY


                        By        s/T. Boyle            


                        Executed:     October 25, 2018        










Amendment No. 8 Executed as Follows:    COLUMBIA SPORTSWEAR COMPANY


                        By        s/T. Boyle            


                        Executed:     December 31, 2018        


Amendment No. 9 Executed as Follows:    COLUMBIA SPORTSWEAR COMPANY


                        By        s/T. Boyle            


                        Executed:     June 5, 2020            


Amendment No. 10 Executed as Follows:    COLUMBIA SPORTSWEAR COMPANY


                        By        s/T. Boyle            


                        Executed:     October 8, 2020        
Page 15 of 15 – Amended Working Copy of Columbia Sportswear Company 401(k)
Excess Plan


--------------------------------------------------------------------------------



                        
Page 16 of 15 – Amended Working Copy of Columbia Sportswear Company 401(k)
Excess Plan


--------------------------------------------------------------------------------





TABLE OF CONTENTS




Page


    1.    Relevant Dates; Adoption by Affiliates


1
    2.    Administration


2
    3.    Eligibility


3
    4.    Compensation Deferral


3
    5.    Payment from Accounts


6
    6.    Adjustment of Time and Form of Payment


8
    7.    Effect of Death


11
    8.    Nature of the Employers’ Obligation


12
    9.    Claims Procedure


12
    10.    Miscellaneous Provisions


13





1

--------------------------------------------------------------------------------



INDEX OF TERMS





TermSection
Page


Account4.56Administrator2.12Affiliate1.3-11Agent for Service of
Process2.32Agents2.22
Agreement


4.1-54
Beneficiary
Claims Committee
7.3
2.1
11
2
CodePreamble1CompanyPreamble1
Compensation


4.1-33Effective Date1.11
Employer


1.3-21
Matching Credit


4.44Participant3.13Payment Date5.16PlanPreamble1Plan Administrator2.32
Plan Year


1.21Qualified Domestic Relations Order10.5-213
Qualified Plan


Preamble1
Serious Financial Hardship


6.1-19
Vesting


4.4-25



2